11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of D.O.A.I., a child,           * From the 318th District Court
                                                  of Midland County,
                                                  Trial Court No. FM 57,834.

No. 11-16-00141-CV                              * November 30, 2016

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below.         Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.